Citation Nr: 1143001	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-29 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral knee degenerative arthritis with left knee chondromalacia with chondrocalcinosis status post arthroplasty with partial lateral meniscectomy (hereafter, bilateral knee disorder).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1970 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  A continuing bilateral knee disorder was not shown in service or for many years thereafter, and the most competent and probative medical evidence fails to show that it is related to his active military service.  Arthritis was first shown many years after separation from service


CONCLUSION OF LAW

Chronic bilateral knee disorders were not incurred in or aggravated by active service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011), redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim:  Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a pre-adjudication letter dated in July 2007, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  That letter further advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, private treatment records, VA examination reports, and lay statements.

In addition, the Veteran was afforded VA Joints examinations in November 2007 and November 2009.  The Board finds that the VA examinations are adequate to allow proper adjudication of the issue on appeal.  The VA examiners reviewed the claims file, conducted a complete examinations, recorded all findings considered relevant under the applicable laws and regulations, and considered the full history of the disability on appeal.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran who served continuously for ninety (90) days or more during a period of war develops certain chronic disorders, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In this case, the Veteran contends that he is entitled to service connection for bilateral knee disorders as a result of his military service.  Specifically, the Veteran asserts that a bilateral knee disorder was present and noted during service and has persisted since his discharge from service to the present time.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Turning to the evidence, the Veteran's service treatment records show that in November 1972, he sought treatment for complaints of cracking of the bilateral knees while running or bending.  Upon examination, cracking and grating was noted upon range of motion testing and there was slight tenderness over the right patella.  However, the collateral ligaments were "okay," and Drawer and McMurray's testing was negative.  An x-ray examination of the knees was negative.  The impression noted on the X-ray request was "chondromalacia patella ?"  As noted, the X-ray was interpreted as showing no abnormality.  Upon undergoing a separation examination in November 1972, clinical examination of the lower extremities and other musculoskeletal were normal.  The Board notes that the Veteran's associated report of medical history was not located in service treatment records associated with the claims folder.  

In any event, the first post-service treatment record mentioning knee pain is dated April 1988, 15 years following the Veteran's discharge from military service.  On that occasion, complaints of left knee soreness were noted.  Upon physical examination, there was no swelling, warmth, or effusion.  The ligaments of the left knee were described as normal.  The diagnostic impression was a left knee strain.  Significantly, this private treatment record did not indicate any prior history of knee pain or a knee disorder nor was there any history of knee trauma.  The right knee does not seem to be involved at this time.

Thereafter, there are no further treatment records evidencing knee pain or a knee disorder until August 1999.  On that occasion, a private treatment record notes a past history of erythema and limitation of motion of the left knee.  Physical examination was significant for mild crepitus and limitation of motion of the left knee.  Significantly, an x-ray examination of the left knee showed no fracture, dislocation, or evidence of degenerative changes.  X-rays of the left knee were described as "essentially normal."

In September 1999, a MRI of the left knee revealed a tear in the meniscus of the left knee and the Veteran was referred to Dr. J. for an arthroscopy of the left knee.

In 2002, private treatment records are significant for notation of a family history of osteoarthritis.  In addition, a May 2002 private treatment record contains the first reference to the Veteran's military service and notation of some knee trouble during service.  

In January 2004, a private treatment report notes complaints of worsening bilateral knee pain over the last 2 years.  In October 2004, a private treatment note reveals a diagnosis of arthritis, and significantly, the physician noted that he felt that the Veteran's arthritis was aggravated by the type of work that the Veteran was doing at that time.

In November 2006, a private treatment note indicates that the Veteran was told by his physician that his occupational activity in maintenance was aggravating his patellofemoral syndrome.  

In June 2007, a private treatment record from Dr. B.L. Clark, D.O., reveals the Veteran's reported history of bilateral knee pain for the past 4 to 5 years.  An x-ray examination of the bilateral knees at that time revealed the following:  advanced varus patellofemoral osteoarthritis of the left knee, clinically not significant; advanced varus patellofemoral osteoarthritis of the right knee, and; contracture, bilaterally.  

In November 2007, the Veteran was afforded a VA Joints examination.  The claims folder was reviewed in its entirety.  On this occasion, the Veteran dated the onset of his bilateral knee condition in approximately 1971 with pain and giving way unassociated with any certain activity.  The Veteran reported seeking treatment during service whereby he recalled being given medication, however, he was unable to recall a diagnosis.  The examiner noted that x-rays of the bilateral knees in November 1972 were negative.  Since his discharge from service, the Veteran reportedly self-treated his bilateral knee condition until 2000.  

Following a review of the claims folder, including private treatment notes from orthopedists dating from 2002 to 2007, and following an examination of the Veteran, the November 2007 VA examiner diagnosed bilateral knee degenerative arthritis and left knee chondromalacia with chondrocalcinosis.  However, the examiner stated that she was unable to state whether it is at least as likely as not that the Veteran's current bilateral degenerative arthritis is caused by or related to the chondromalacia diagnosed during service without resort to mere speculation.  Specifically, the examiner reasoned that there was only one note during service in 1972 that mentioned chondromalacia, and the diagnosis at that time was questionable (i.e., there was a question mark on the x-ray request).  She further stated that there were no studies to confirm a diagnosis of chondromalacia and the diagnosis was merely a presumptive diagnosis.  Moreover, she stated that there was a span of at least 30 years without any documentation of chondromalacia or degenerative arthritis of the knees, therefore, she could not be sure that the signs and symptoms of knee pain with a questionable diagnosis of chondromalacia during service are related to the current bilateral knee degenerative arthritis.  

Thereafter, in January 2008, the Veteran submitted a Notice of Disagreement asserting his belief that his military service, which included standing on his feet on cement floors for continuous working hours in a communications center, contributed to his current bilateral knee disorder.  He further reported seeking treatment on several occasions between 1972 and 1988 for a bilateral knee disorder, however, the alleged associated private treatment records dated prior to 1988 were unavailable due to the death of those physicians and the destruction of the alleged associated private treatment records.  In addition, on this occasion, the Veteran submitted additional private treatment records evidencing treatment for a left knee strain in April 1988 (as noted above), as well as additional private treatment records evidencing private treatment for his bilateral knee disorder dating through September 2001. 

In October 2008, a statement was received from the Veteran's private physician, Dr. B.L. Clark, D.O., indicating that he had been treating the Veteran for chondromalacia of his knee.  He stated that chondromalacia was graded as grade I to IV, with I being softening of the cartilage and IV being bare bone.  In the Veteran's case, he reported that the Veteran had advanced osteoarthritis which is grade IV chondromalacia.  Dr. Clark opined that the Veteran's early complaints of cracking of his knees are most consistent with cartilage irregularity and, in his medical opinion, the Veteran's current condition has been progressing over quite a number of years and it is most likely related to his early activity.  

In addition, a January 2009 private treatment note from Dr. B.L. Clark, D.O., stated that the Veteran reported that his pain and disability began during service, and in fact, the Veteran reported that it was present at his discharge from service and notation was placed on his discharge papers.  Dr. Clark again opined that the current findings are consistent with arthritis that began during the Veteran's earlier service time.  He further stated that if this clearly in fact began during service as the Veteran reported, then this is clearly a service-connected disability.  Dr. Clark stated that as a former physician assistant who worked in the VA system for years, he understood this very well, and more to the point, if there truly is supporting documentation showing that this was connected at his time of dismissal, he does not understand the current denial of service connection.  

In light of the additional medical evidence associated with the claims folder and the November 2007 VA examiner's inability to render a medical opinion without resort to mere speculation, the Veteran was afforded an additional Joints VA examination in November 2009.  Local VA notes, remote data, and the claims folder were reviewed.  On this occasion, the Veteran reported that he recalled running and twisting his right knee during service, however, there was no specific injury of the left knee.  The examiner noted that the Veteran's service treatment records revealed that he was seen one time during service, in November 1972, for crunching (or possibly cinching) of the bilateral knees for an unknown duration.  The examiner noted that x-rays at that time were negative and the diagnostic impression was chondromalacia.  The examiner noted that the Veteran's discharge examination did not mention his knees, and it was also noted that the Veteran's Report of Medical History page appeared to be missing.  In any event, the examiner noted that the Veteran left service in January 1973, and he denied any subsequent injury.  The examiner further noted that the Veteran reported working as an electrician in an upholstery plant for 35 years following his discharge from service.  

Following a physical examination of the Veteran and review of private treatment records dated from 1987 through 2001 and the letter and notes from Dr. Clark, the examiner opined that it is less likely than not that the Veteran's current bilateral knee degenerative joint disease is a continuation of the bilateral knee complaint during military service.  Specifically, the examiner reasoned that the Veteran's service treatment records did not show a chronic condition for either knee, and the post-service private treatment records did not show a chronic condition for either knee until 1987 regarding the right knee, and until 2001 regarding the left knee.  The examiner stated that this made it difficult to connect the Veteran's current bilateral knee degenerative joint disease to an apparently transient problem 15 or more years earlier.  

In December 2009, the Veteran submitted a statement reiterating that his knee problem began at the end of his military service and he again stated that it was noted on the discharge papers that he filled out.  He stated that because his knee problem began near the time of his discharge from service, he did not seek treatment a lot of times.  Significantly, despite his own reports at the November 2007 VA examination that he self-treated his bilateral knee disorder until 2000, on this occasion, he reported that following discharge, and within 1 year of discharge, he did see his family doctor about his knees, however, he has no proof of treatment because that doctor has died and the associated treatment records are unavailable.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that service connection for a bilateral knee disorder is not warranted.  

In this case, there are no complaints or findings of degenerative arthritis of the bilateral knees during service or for many years thereafter.  Indeed, x-rays performed almost immediately prior to the Veteran's discharge from military service were negative for any finding of degenerative arthritis, as were x-rays taken as late as August 1999.  In this regard, a veteran seeking disability benefits must establish not only the existence of a current disability but he must also establish the presence of an injury or event service, as well as an etiological connection or continuity of symptomatology between his military service or a service-connected disability and the current disability.  Boyer, 210 F.3d at 1353 (Fed. Cir. 2000).  

Upon review of the record, the Board notes that there are medical opinions both in favor of and against the claim.  An evaluation of the probative value of a medical opinion is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The credibility and weight to be attached to such opinions are within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In this case, the Board finds the opinion of the November 2009 VA examiner to be entitled to the greatest probative weight.

The Board acknowledges the aforementioned opinions and statements of Dr. B.L. Clark, D.O., which relate the Veteran's current degenerative arthritis of the bilateral knees to his active military service.  However, Dr. Clark's medical opinions and statements have not taken into account or addressed the delay in diagnosis of degenerative arthritis of the bilateral knees, including the absence of any findings of degenerative arthritis as late as August 1999, nor do they address the November 2007 and 2009 VA opinions of record, both of which, at the very least, call into question the lack of complaints and treatment for degenerative arthritis of the bilateral knees from the date of the Veteran's discharge from service to at least 1988.  Moreover, the evidence does not indicate that Dr. Clark had reviewed the complete medical history of the Veteran's degenerative arthritis of the bilateral knees prior to rendering such opinion and making such statements.  

To the contrary, however, despite reviewing Dr. Clark's medical opinion and statements of record, in conjunction with the Veteran's service treatment records and post-service private treatment records dating since 1988, the November 2009 VA medical examiner concluded that it was less likely than not that the Veteran's current degenerative arthritis of the bilateral knees was related to the Veteran's seemingly transient chondromalacia diagnosed prior to his discharge from service.  In addition, the November 2007 VA examiner was also unable to reconcile the apparent lack of treatment or diagnosis of a bilateral knee disorder for many years following the Veteran's discharge from military service.  As such, Dr. Clark's opinions and statements of record pertaining to the etiology of the Veteran's bilateral knee degenerative arthritis are entitled to less probative weight.

In this regard, the Board acknowledges the Veteran's lay statements suggesting continuity of symptomatology since service, however, the Board has found such statements to be not credible.  In this regard, as previously noted, the Veteran did not assert that he received continuous treatment for continuous symptomatology of a bilateral knee disorder at his initial November 2007 VA examination.  To the contrary, he reported self treating his alleged bilateral knee disorder from the time of his discharge until 2000.  Thereafter, following the initial December 2007 denial of service connection by the RO, the Veteran asserted that there are additional outstanding private treatment records dating since his discharge from military service to 1988, however, they allegedly have since been destroyed.  Moreover, the Board notes that bilateral knee degenerative arthritis was not present as late as the aforementioned August 1999 x-ray examination.  Accordingly, in light of the Veteran's inconsistent statements pertaining to continuity of symptomatology, in addition to the lack of any documentation of prior knee problems in the April 1988 private treatment note, and the absence of degenerative arthritis as late as August 1999, the Board concludes that the Veteran's contentions of having a bilateral knee disorder continuously since service are not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006)  (Board can consider bias in lay evidence, the lack of contemporaneous medical records, and significant time delay between the affiants' observations and the date on which the statements were written in weighing credibility).

It is also noted that when seen for left knee complaints in 1988 there was no mention of long term impairment, nor was they mention concerning right knee complaints.  As such, the history of continued knee pathology since service is not credible.

Moreover, to the extent that the Veteran himself believes that there is a medical nexus between his current degenerative arthritis of the bilateral knees and his military service, to include the diagnosed chondromalacia noted therein, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the etiology of degenerative arthritis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Veteran's beliefs do not constitute competent medical evidence.  

Accordingly, the Board finds that the most competent and probative evidence is against a finding that the Veteran's current bilateral knee degenerative arthritis is related to his military service.  Specifically, the November 2009 VA examiner reviewed the claims file in detail, considered the Veteran's service treatment records, thoroughly interviewed and examined the Veteran, and provided adequate rationale for the opinion that the Veteran's current bilateral knee degenerative arthritis is less likely than not related to his military service, to include the November 1972 diagnosis of chondromalacia therein.  Such opinion is of significant probative value.

In sum, the Board finds that the most competent and probative evidence indicates that the Veteran's current bilateral knee disorder is not related to his active service.  Accordingly, service connection for bilateral knee disorder is not warranted. 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the objective medical evidence of record reveals that bilateral knee degenerative arthritis was not shown in service or for many years thereafter, and the preponderance of the evidence is against the Veteran's claim for service connection.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Accordingly, service connection for bilateral knee disorders is not warranted on any basis.


ORDER

Entitlement to service connection for a bilateral knee disorder is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


